DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 5, 9-10, and 14, the addition of claims 15-22, and the cancellation of claims 4, 6, 8, and 11-13 have been acknowledged by the examiner.
Claims 4, 6, 8, and 11-13 are cancelled. 
Claims 1-3, 5, 7, 9-10, and 14-22 are pending in the application. 
Claims 1-3, 5, 7, 9-10, and 14-22 are currently under examination. 
Response to Arguments
Although Applicant’s amendments to claim 1 have changed the scope of claim 1 by incorporating all of the limitation of now cancelled claim 4 (claim 4 originally depended from claim 3 which depended from claim 2 which depended from claim 1) into claim 1, it is the examiner’s position that claim 1, as amended, is still obvious over Zents in view of Hirschberg.  Accordingly, Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive.  
Applicant’s arguments: Zents in view of Hirshberg fails to disclose or suggest the amendments made in claim 1.
Examiner’s response: The current rejection has been updated in light of the amendments, and thus Zents in view of Hirshberg still reads on the amended claims, as the applicant incorporated all of the limitations of claim 4 into claim 1, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-10, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zents (US 2015/0209645 A1) in view of Hirshberg (US 7,549,423 B1).
Regarding claim 1, Zents discloses a mouthguard (10) comprising: 
a teeth engagement portion (40) comprising a medial surface (definition of medial: situated in the middle, https://www.lexico.com/en/definition/medial, see modified Fig. 2 
an anterior surface coupled to the teeth engagement portion (40) opposite the medial surface (see modified Fig. 2 below; the anterior surface, labeled AS, is the front surface of shield 30, which is connected or coupled to tooth pads 40 via air channel structure 20, which is opposite the medial surface MS). 
Zents does not disclose a first breathing channel extending from the anterior surface to the medial surface; a second breathing channel extending from the anterior surface to the medial surface; a third breathing channel extending from the anterior surface to the medial surface; wherein each of the first breathing channel, the second breathing channel, and the third breathing channel comprises: an anterior opening formed on the anterior surface; a posterior opening formed on the medial surface; an intermediate opening formed on the posterior surface; a first interior wall disposed between the first breathing channel and the second breathing channel; the first interior wall configured to be aligned with a first upper incisor and disposed between the first upper incisor and a first lower incisor of a wearer; and a second interior wall disposed between the second breathing channel and the third breathing channel; the second interior wall configured to be aligned with a second upper incisor and disposed between the second upper incisor and a second lower incisor of the wearer.
However, Hirshberg teaches an analogous mouthguard (10) comprising a first breathing channel (66) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 66 extends from an anterior surface, or front end 62 of protruding 
a second breathing channel (68) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 68 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10, thus making it a breathing channel);
a third breathing channel (70) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 70 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10, thus making it a breathing channel);
wherein each of the first breathing channel (66), the second breathing channel (68), and the third breathing channel (70) comprises:
an anterior opening formed on the anterior surface (breathing holes 66, 68, and 70 inherently form an anterior opening on the anterior surface or front end 62; see Figs. 1-6); 
a posterior opening formed on the medial surface (breathing holes 66, 68, and 70 inherently form a posterior opening, as breathing holes 66, 68, and 70 extend through to the medial surface or rear end 64, as breathing holes 66, 68, and 70 extend from the front end 62 to the rear end 64; see Figs. 1-6 and Col. 3 lines 44-47); and 
an intermediate opening disposed between the anterior surface and the medial surface (breathing holes 66, 68, and 70 extend through the anterior surface or front end 62 through the medial surface or rear end 64, thus the breathing holes 66, 68, and 70 inherently forms an 
a bore (66, 68, 70) coupling the anterior opening, the posterior opening, and the intermediate opening (breathing holes 66, 68, 70 are inherently bores as they are openings that extend from front end 62 to rear end 64 of mouthguard 10, and thus they couple or connect the anterior opening, posterior opening, and the intermediate openings together to form breathing channels; see modified Fig. 2 and Col. 3 lines 44-47);
a first interior wall (80) disposed between the first breathing channel (66) and the second breathing channel (68) (see Figs. 1-2 and Col. 3 lines 58-60); and 
a second interior wall (82) disposed between the second breathing channel (68) and the third breathing channel (70) (see Figs. 1-2 and Col. 3 lines 58-60) providing air to travel from the air surrounding the wearer’s head into the wearer’s mouth so that the wearer is able to breathe through the wearer’s mouth while retaining the mouthguard in the wearer’s mouth to protect the wearer’s teeth (Col. 3 lines 64-67 et seq. Col. 4 lines 1-2) and improve the breathing ability of the wearer (see Col. 1 lines 46-48). 
Although Hirshberg does not explicitly teach the first interior wall configured to be aligned with a first upper incisor and disposed between the first upper incisor and a first lower incisor of a wearer and the second interior wall configured to be aligned with a second upper incisor and disposed between the second upper incisor and a second lower incisor of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the first vertical wall 80 is capable of being aligned with a first upper incisor and the second vertical wall 82 is capable of being 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing orifice 22 of Zents with first vertical wall 80 and second vertical wall 82 to have breathing holes 66, 68, and 70 as taught by Hirshberg to have provided an improved mouthguard that allows air to travel from the air surrounding the wearer’s head into the wearer’s mouth so that the wearer is able to breathe through the wearer’s mouth while retaining the mouthguard in the wearer’s mouth to protect the wearer’s teeth (Col. 3 lines 64-67 et seq. Col. 4 lines 1-2) and having more breathing holes with walls will be more sanitary for the user to control saliva output during heavy breathing. 
Regarding claim 2, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a front lip protection portion (30 of Zents) coupled to the teeth engagement portion (40 of Zents), the front lip protection portion (30 of Zents) comprising the anterior surface (see modified Fig. 2 of Zents; lip shield 30 is connected to 
Regarding claim 3, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a lip engagement portion (20 of Zents) coupling the front lip protection portion (30 of Zents) to the teeth engagement portion (40 of Zents) (see Fig. 2 and paragraph [0026] of Zents; air channel structure 20 comes in contact with user’s lips and the user’s lips rests upon air channel structure 20 when in use, thus making it a lip engagement portion, which connects the lip shield 30 to tooth pads 40). 
Regarding claim 5, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses wherein the lip engagement portion (20 of Zents) extends superiorly and inferiorly outwardly relative to the teeth engagement portion (40 of Zents) (see modified Fig. 2 of Zents; air channel structure 20 of Zents extends superiorly and inferiorly outwardly relative to tooth pads 40 of Zents, as indicated by the double sided arrow that points superiorly (top arrow) and inferiorly (bottom arrow)) and the intermediate opening of each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) is formed on a posterior surface of the lip engagement portion (20 of Zents), and the posterior surface is disposed between the medial surface and the anterior surface (definition of posterior: situated behind or at the rear of; hinder, https://www.dictionary.com/browse/posterior, thus air channel structure 20 comprises a posterior surface labeled PS, as the surface is situated behind lip shield 30, thus posterior surface PS is disposed between the medial surface MS and the anterior surface AS, as seen in modified Fig. 2 of Zents, and the intermediate openings for breathing holes 66, 68, and 
Regarding claim 7, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a flange comprising the anterior surface, and a lip engagement portion (20 of Zents) coupling the flange to the teeth engagement portion (40 of Zents) (definition of flange: a rib or rim for strength, for guiding, or for attachment to another object, https://www.merriam-webster.com/dictionary/flange, thus the flange labeled as F is the rim of lip shield 30 of Zents, which comprises the anterior surface AS, and the air channel structure 20 connects the flange F to tooth pads 40 of Zents; see modified Fig. 2). 

    PNG
    media_image1.png
    531
    606
    media_image1.png
    Greyscale

Modified Fig. 2 of Zents. 

    PNG
    media_image2.png
    483
    632
    media_image2.png
    Greyscale

Modified Fig. 1 of Hirshberg. 
Regarding claim 15, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses wherein the intermediate opening of each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) is a superior intermediate opening (see modified Fig. 2 of Hirshberg; as previously modified, breathing holes 66, 68, and 70 of Hirshberg extend through anterior surface AS of Zents to air channel structure 20 of Zents and through the medial surface MS of Zents, thus the air channel structure 20 of Zents forms the intermediate opening for breathing holes 66, 68, and 70 of Hirshberg, and each of the breathing holes 66, 68, and 70 of Hirshberg includes a superior intermediate opening, as seen in modified Fig. 2 of Hirshberg, as it is the top portion of breathing holes 66, 68, and 70 of Hirshberg), and each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) further comprises an inferior intermediate opening coupled to the anterior opening, the posterior opening, and the superior 

    PNG
    media_image3.png
    373
    522
    media_image3.png
    Greyscale

Modified Fig. 2 of Hirshberg. 
Regarding claim 16, Zents discloses a mouthguard (10) comprising: 
a teeth engagement portion (40) comprising a medial surface (definition of medial: situated in the middle, https://www.lexico.com/en/definition/medial, see modified Fig. 2; tooth pads 40 connect and extend outward from the medial surface, or the surface situated in the middle, labeled MS); and 

a lip engagement portion (20) extending superiorly and inferiorly outwardly relative to the teeth engagement portion (40) (see modified Fig. 2 of Zents and [0026]; air channel structure 20 is a lip engagement portion as it comes in contact with user’s lips and the user’s lips rests upon air channel structure 20 when in use, and air channel structure 20 extends superiorly and inferiorly outwardly relative to tooth pads 40, as indicated by the double sided arrow that points superiorly (top arrow) and inferiorly (bottom arrow) in modified Fig. 2 of Zents), the lip engagement portion (20) comprising a posterior surface disposed between the medial surface and the anterior surface (see modified Fig. 2 of Zents; air channel structure 20 comprises a posterior surface labeled PS, which is disposed between the medial surface MS and the anterior surface AS). 
Zents does not disclose a first breathing channel extending from the anterior surface to the medial surface; a second breathing channel extending from the anterior surface to the medial surface; a third breathing channel extending from the anterior surface to the medial surface; wherein each of the first breathing channel, the second breathing channel, and the third breathing channel comprises: an anterior opening formed on the anterior surface; a posterior opening formed on the medial surface; an intermediate opening formed on the posterior surface; a first interior wall disposed between the first breathing channel and the 
However, Hirshberg teaches an analogous mouthguard (10) comprising a first breathing channel (66) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 66 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10); 
a second breathing channel (68) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 68 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10);
a third breathing channel (70) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 70 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10);
wherein each of the first breathing channel (66), the second breathing channel (68), and the third breathing channel (70) comprises:
an anterior opening formed on the anterior surface (breathing holes 66, 68, and 70 inherently form an anterior opening on the anterior surface or front end 62; see Figs. 1-6); 
a posterior opening formed on the medial surface (breathing holes 66, 68, and 70 inherently form a posterior opening, as breathing holes 66, 68, and 70 extend through to the 
an intermediate opening disposed between the anterior surface and the medial surface (breathing holes 66, 68, and 70 extend through the anterior surface or front end 62 through the medial surface or rear end 64, thus the breathing holes 66, 68, and 70 inherently forms an intermediate opening, labeled as IO as seen in modified Fig. 1 of Hirshberg; see Col. 3 lines 44-47); 
a first interior wall (80) disposed between the first breathing channel (66) and the second breathing channel (68) (see Figs. 1-2 and Col. 3 lines 58-60); and 
a second interior wall (82) disposed between the second breathing channel (68) and the third breathing channel (70) (see Figs. 1-2 and Col. 3 lines 58-60) providing air to travel from the air surrounding the wearer’s head into the wearer’s mouth so that the wearer is able to breathe through the wearer’s mouth while retaining the mouthguard in the wearer’s mouth to protect the wearer’s teeth (Col. 3 lines 64-67 et seq. Col. 4 lines 1-2) and improve the breathing ability of the wearer (see Col. 1 lines 46-48). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing orifice 22 of Zents with breathing holes 66, 68, and 70, first vertical wall 80, and second vertical wall 82 as taught by Hirshberg to have provided an improved mouthguard that allows air to travel from the air surrounding the wearer’s head into the wearer’s mouth so that the wearer is able to breathe through the wearer’s mouth while retaining the mouthguard in the wearer’s mouth to protect 
Regarding claim 9, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a front lip protection portion (30 of Zents) coupled to the teeth engagement portion (40 of Zents), the front lip protection portion (30 of Zents) comprising the anterior surface (see modified Fig. 2 of Zents; lip shield 30 is connected to tooth pads 40 via air channel structure 20 and comprises the anterior surface, or front surface, labeled AS). 
Regarding claim 10, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses wherein the lip engagement portion (20 of Zents) couples the front lip protection portion (30 of Zents) to the teeth engagement portion (40 of Zents) (see Fig. 2 and paragraph [0026] of Zents; air channel structure 20 comes in contact with user’s lips and the user’s lips rests upon air channel structure 20 when in use, thus making it a lip engagement portion, which couples or connects the lip shield 30 to tooth pads 40).
Regarding claim 14, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a flange comprising the anterior surface, and wherein the lip engagement portion (20 of Zents) couples the flange to the teeth engagement portion (40 of Zents) (definition of flange: a rib or rim for strength, for guiding, or for attachment to another object, https://www.merriam-webster.com/dictionary/flange, thus the flange labeled as F is the rim of lip shield 30 of Zents, which comprises the anterior surface AS, 
Regarding claim 17, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses wherein the posterior surface of the lip engagement portion (20 of Zents) is a superior posterior surface (see modified Fig. 2 of Zents; the posterior surface PS of Zents of air channel structure 20 of Zents is a superior posterior surface labeled as superior PS) and the intermediate opening of each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) is a superior intermediate opening (see modified Fig. 2 of Hirshberg; as previously modified, breathing holes 66, 68, and 70 of Hirshberg extend through anterior surface AS of Zents to air channel structure 20 of Zents and through the medial surface MS of Zents, thus the air channel structure 20 of Zents inherently forms the intermediate opening for breathing holes 66, 68, and 70 of Hirshberg, and each of the breathing holes 66, 68, and 70 of Hirshberg includes a superior intermediate opening, as seen in modified Fig. 2 of Hirshberg, as it is the top portion of breathing holes 66, 68, and 70 of Hirshberg), wherein the lip engagement portion (20 of Zents) further comprises an inferior posterior surface disposed between the medial surface and the anterior surface (see modified Fig. 2 of Zents; the posterior surface PS of Zents of the air channel structure 20 of Zents further includes an inferior posterior surface labeled as inferior PS), and each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) further comprises an inferior intermediate opening formed on the inferior posterior surface (see modified Fig. 2 of Hirshberg; as previously modified, breathing holes 66, 68, and 70 of 
Regarding claim 18, Zents discloses a mouthguard (10) comprising: 
a teeth engagement portion (40) comprising a medial surface (definition of medial: situated in the middle, https://www.lexico.com/en/definition/medial, see modified Fig. 2 below; tooth pads 40 connect and extend outward from the medial surface, or the surface situated in the middle, labeled MS); and 
an anterior surface coupled to the teeth engagement portion (40) opposite the medial surface (see modified Fig. 2 below; the anterior surface, labeled AS, is the front surface of shield 30, which is connected or coupled to tooth pads 40 via air channel structure 20, which is opposite the medial surface MS).
Zents does not disclose a first breathing channel extending from the anterior surface to the medial surface; a second breathing channel extending from the anterior surface to the medial surface; a third breathing channel extending from the anterior surface to the medial surface; wherein each of the first breathing channel, the second breathing channel, and the third breathing channel comprises: an anterior opening formed on the anterior surface; a posterior opening formed on the medial surface; an intermediate opening formed between the anterior surface and the medial surface; wherein each of the first breathing channel, the second breathing channel, and the third breathing channel terminates at the anterior opening, 
However, Hirshberg teaches an analogous mouthguard (10) comprising a first breathing channel (66) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 66 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10, thus making it a breathing channel); 
a second breathing channel (68) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 68 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10, thus making it a breathing channel);
a third breathing channel (70) extending from the anterior surface to the medial surface (see Figs. 1-3 and Col. 3 lines 44-47; breathing hole 70 extends from an anterior surface, or front end 62 of protruding section 60, to a medial surface, which is rear end 64 as it is situated in the middle of mouthguard 10, thus making it a breathing channel);
wherein each of the first breathing channel (66), the second breathing channel (68), and the third breathing channel (70) comprises:
an anterior opening formed on the anterior surface (breathing holes 66, 68, and 70 inherently form an anterior opening on the anterior surface or front end 62; see Figs. 1-6); 
a posterior opening formed on the medial surface (breathing holes 66, 68, and 70 inherently form a posterior opening, as breathing holes 66, 68, and 70 extend through to the 
an intermediate opening disposed between the anterior surface and the medial surface (breathing holes 66, 68, and 70 extend through the anterior surface or front end 62 through the medial surface or rear end 64, thus the breathing holes 66, 68, and 70 inherently forms an intermediate opening, labeled as IO as seen in modified Fig. 1 of Hirshberg or where middle interior wall 44 is located; see Col. 3 lines 44-47); 
wherein each of the first breathing channel (66), the second breathing channel (68), and the third breathing channel (70) terminates at the anterior opening, the posterior opening, and the intermediate opening (breathing holes 66, 68, and 70 terminates at the anterior opening as breathing holes 66, 68, and 70 end at front end 62 where anterior openings are inherently formed (as seen in Fig. 2), the posterior opening as breathing holes 66, 68, and 70 end at rear end 64 where posterior openings are inherently formed (as seen in Fig. 3), and the intermediate opening as breathing holes 66, 68, and 70 end at the middle interior wall 44 where intermediate openings are inherently formed);
a first interior wall (80) disposed between the first breathing channel (66) and the second breathing channel (68) (see Figs. 1-2 and Col. 3 lines 58-60); and 
a second interior wall (82) disposed between the second breathing channel (68) and the third breathing channel (70) (see Figs. 1-2 and Col. 3 lines 58-60) providing air to travel from the air surrounding the wearer’s head into the wearer’s mouth so that the wearer is able to breathe through the wearer’s mouth while retaining the mouthguard in the wearer’s mouth to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing orifice 22 of Zents with first vertical wall 80 and second vertical wall 82 to have breathing holes 66, 68, and 70 as taught by Hirshberg to have provided an improved mouthguard that allows air to travel from the air surrounding the wearer’s head into the wearer’s mouth so that the wearer is able to breathe through the wearer’s mouth while retaining the mouthguard in the wearer’s mouth to protect the wearer’s teeth (Col. 3 lines 64-67 et seq. Col. 4 lines 1-2) and having more breathing holes with walls will be more sanitary for the user to control saliva output during heavy breathing.  
Regarding claim 19, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a front lip protection portion (30 of Zents) coupled to the teeth engagement portion (40 of Zents), the front lip protection portion (30 of Zents) comprising the anterior surface (see modified Fig. 2 of Zents; lip shield 30 is connected to tooth pads 40 via air channel structure 20 and comprises the anterior surface, or front surface, labeled AS). 
Regarding claim 20, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a lip engagement portion (20 of Zents) coupling the front lip protection portion (30 of Zents) to the teeth engagement portion (40 of Zents) (see Fig. 2 and paragraph [0026] of Zents; air channel structure 20 comes in contact with user’s lips and the user’s lips rests upon air channel structure 20 when in use, thus making it a lip engagement portion, which connects the lip shield 30 to tooth pads 40). 
Regarding claim 21, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses a flange comprising the anterior surface, and a lip engagement portion (20 of Zents) coupling the flange to the teeth engagement portion (40 of Zents) (definition of flange: a rib or rim for strength, for guiding, or for attachment to another object, https://www.merriam-webster.com/dictionary/flange, thus the flange labeled as F is the rim of lip shield 30 of Zents, which comprises the anterior surface AS, and the air channel structure 20 connects the flange F to tooth pads 40 of Zents; see modified Fig. 2). 
Regarding claim 22, Zents in view of Hirshberg discloses the invention as discussed above. Zents in view of Hirshberg further discloses wherein the intermediate opening of each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) is a superior intermediate opening (see modified Fig. 2 of Hirshberg; as previously modified, breathing holes 66, 68, and 70 of Hirshberg extend through anterior surface AS of Zents to air channel structure 20 of Zents and through the medial surface MS of Zents, thus the air channel structure 20 of Zents forms the intermediate opening for breathing holes 66, 68, and 70 of Hirshberg, and each of the breathing holes 66, 68, and 70 of Hirshberg includes a superior intermediate opening, as seen in modified Fig. 2 of Hirshberg, as it is the top portion of breathing holes 66, 68, and 70 of Hirshberg), each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) further comprises an inferior intermediate opening, and each of the first breathing channel (66 of Hirshberg), the second breathing channel (68 of Hirshberg), and the third breathing channel (70 of Hirshberg) further terminates at the inferior intermediate opening (see modified Fig. 2; as previously modified, breathing . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786